DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-11) and species II (figure 3 and claims 1, 2, 4, 5 and 10) in the reply filed on 8 September 2022 is acknowledged. Therefore, the elected claims by applicant are claims 1, 2, 4, 5 and 10. However, claim 5 appears to be directed to a non-elected species. Claim 5 states:
“The insulation system of claim 2, wherein the first coupling mechanism comprises a first pattern embossed on the outer surface of the insulation sleeve and the second coupling mechanism comprises a second pattern engraved within the inner surface of the gripping ring, wherein the first pattern and the second pattern form a male-female connector, respectively.”
Page 8 of the specification states:
“Fig. 3 illustrates another aspect of engagement of the gripping ring 302 with the insulation sleeve 304. In the aspect, a pattern 302D may be embossed to skirt on the outer surface of the ring 302. Similar pattern 304B may be engraved within the inner surface of the sleeve 304. Such patterns 302D and 304B form a male-female connector. These patterns may be of any design or shape. Examples of such patterns may include such as but are not limited to slits of any shape such as rectangular, triangular, circular, and so on”. This paragraph relates to claim 4.
Two paragraphs later, the applicant states:
“In an alternative aspect, the pattern may be embossed over the inner surface area of the ring 302 while the corresponding pattern may be engraved on the outer surface of the sleeve 304. Hence, in the above aspects, the patterns are configured to snap-fit with each other, thereby interlocking the sleeve 304 and the ring 302”. This paragraph relates to claim 5.
However, claim 2, from which claim 5 depends states:
“wherein the inner surface of the insulation sleeve includes a first coupling mechanism and the outer surface of the gripping ring includes a second coupling mechanism configured to couple with the first coupling mechanism of the insulation sleeve”.
Claim 1, from which claim 5 indirectly depends, also makes a similar statement to that of claim 2. Therefore, if claim 5 is intended to be part of the elected species, claim 5 would be rejected under 35 USC § 112 (b) and (d) and objected to for not being shown in the drawings. Since the specification states that the claim 5 subject matter is directed towards an alternative aspect, claim 5 will be treated as directed towards an unelected species, and therefore withdrawn from further consideration.
Therefore, claims 1, 2, 4 and 10 will be examined and claims 3, 5-9 and 11-20 will be withdrawn from further consideration.

Drawings
The drawings are objected to because:
In figure 1, reference character 102 does not appear to be pointing to anything; 102B and 102C appear to be pointing to the threading of the gripping ring; 104 and 104A appear to be pointing to the threads of the sleeve.
In figure 5, reference characters 502B, 502C and 502D appear to be pointing at the same part; 504, 504C, 504B and 504C appear to be pointing at the same part.
Figures 6A-6D, 7B, 7C, 7E and 7F do not include any reference characters.
Furthermore, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the glass adhering polymer material” of the claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the applicant states [lines 9-11] “the gripping ring is configured to fit snuggly between the insulation sleeve and the fluid container, the gripping ring comprising: the fluid container comprises a glass container”. It appears the phrase “the gripping ring comprising:” should be removed since the gripping ring does not comprise the fluid container.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the applicant states “wherein the gripping ring comprises a glass adhering polymer material including: an inner surface configured to grip a glass surface of the fluid container, and an outer surface configured to couple with an inner surface of the insulation sleeve”. It is unclear if “the gripping ring” or “the glass adhering material” includes the inner and outer surface that follows. For purposes of the rejection, examiner will assume that the gripping ring includes the inner and outer surface. If this is the interpretation the applicant intends, examiner recommends wording the limitation as follows: “wherein the gripping ring comprises a glass adhering polymer material; the gripping ring further includes an inner surface configured to grip a glass surface of the fluid container, and an outer surface configured to couple with an inner surface of the insulation sleeve”.
Dependent claims not specifically mentioned are rejected as depending from rejected base claims since they inherently contain the same deficiencies therein.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haas (US 20180086540).
Regarding claim 1, Haas teaches an insulation system for preventing heat transfer between a beverage and its environment (figure 12 and paragraph 31), the system including a fluid container for containing a liquid (figure 12, reference 70), a detachable insulation sleeve for preventing heat transfer therethrough thereby maintaining temperature of the fluid contained within the fluid container (figure 12, reference 20 and paragraph 49), and a gripping ring for securing the fluid container within the insulation device (figure 2 and 12, reference 30), wherein the gripping ring comprises a glass adhering polymer material (figure 2, reference 60 and paragraph 36: rubber is a glass adhering polymer material, as defined by the applicant [in the specification page 6, lines 11-14 and dependent claim 10]); the gripping ring including: an inner surface (figure 2, reference 31) configured to grip a glass surface of the fluid container (figure 2, reference 60), and an outer surface (figure 2, reference 44) configured to couple with an inner surface of the insulation sleeve (figure 12 and paragraph 40), and the gripping ring is configured to fit snuggly between the insulation sleeve and the fluid container (figure 12); the fluid container comprises a glass container (figure 12, reference 70 and paragraph 3); the insulation sleeve comprises: a portion configured to cover a part of the glass container containing fluid (figure 12, reference 20), and a double wall enclosing an insulation cavity (paragraph 48 and shown in figure 14, reference 23).
Regarding claim 2, Haas teaches all of the claim limitations of claim 1, as shown above. Furthermore, Haas teaches the inner surface of the insulation sleeve includes a first coupling mechanism (figure 7, reference 28) and the outer surface of the gripping ring includes a second coupling mechanism (figure 2, reference 42) configured to couple with the first coupling mechanism of the insulation sleeve (figure 12).
Regarding claim 4, Haas teaches all of the claim limitations of claim 2, as shown above. Furthermore, Haas teaches the first coupling mechanism comprises a first pattern engraved within the inner surface of the insulation sleeve (figure 7, reference 28) and the second coupling mechanism comprises a second pattern embossed on the outer surface of the gripping ring (figure 2, reference 42), wherein the second pattern and the first pattern form a male-female connector, respectively (figure 7 and 2, references 28 and 42, respectively). Regarding the limitations “engraved” and “embossed”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
Regarding claim 10, Haas teaches all of the claim limitations of claim 1, as shown above. Furthermore, Haas teaches the gripping ring is constructed from a soft flexible material selected from a group consisting of one or more of polymer, rubber, silicone, and/or combinations thereof (paragraph 36).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ke (US 20220135314) discloses an insulation system with a double wall sleeve and a gripping ring with rubber. 
Cheng (US 20220204213) discloses an insulation system with a double wall sleeve and a gripping ring with rubber.
Spivel et al. (US 20190009972) discloses an insulation system with a sleeve and a gripping ring with rubber.
Lonsway (US 20140319158) discloses an insulation system with a sleeve and a gripping ring with rubber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735